Citation Nr: 0840742	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  92-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972, including service in Vietnam from October 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

During the course of this appeal the veteran has had multiple 
cerebrovascular accidents (CVA), and currently suffers from 
vascular dementia, total incontinence, right side 
hemiparesis, and an inability to communicate.  By an October 
2002 rating decision, the RO determined that the veteran is 
incompetent for VA purposes.

The veteran testified at a hearing before a Member of the 
Board in October 1992.  The Board previously remanded the 
case in July 1993 and January 1999.  In February 2005, the 
Board denied the appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2005, 
the Secretary of Veterans Affairs and the veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case.  The Court granted that motion 
in January 2006. 

In April 2007, pursuant to the January 2006 Court remand, the 
Board remanded the case for additional development.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

At the outset, the Board notes that the veteran has received 
multiple VA and private diagnoses of PTSD, most recently in 
November 2006, by a private, licensed clinical psychologist.  
A November 2006 statement by that psychologist reflects a 
thorough review of the claims file and a detailed analysis of 
the veteran's symptoms in the context of the PTSD criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV). 

In June 2007, as the Board requested, the RO contacted the 
U.S. Army & Joint Services Records Research Center (JSRRC), 
formerly the U.S. Armed Services Center for United Records 
Research (CURR), in an attempt to verify the veteran's 
reported stressors while assigned to "USA ADGRU MR3 
(W08V04E) and TRAC (W08V04E) USMACV AT USARPAC VN."  (It 
does not appear, however, that the RO enclosed the veteran's 
record of assignments and other service personnel records 
with that request, as instructed in the Remand.)  
Subsequently, JSRRC issued a response informing the RO that 
"[t]he unit of assignment provided in your request is 
incomplete or incorrect.  Please review the DA Form 20 and 
provide the complete unit of assignment and dates served in 
the units."  Thereafter, the RO sent a letter to the veteran 
in September and November 2007, requesting, among other 
information, his unit of assignment.  (The Board notes that 
the veteran's complete personnel file, which contains this 
information, was associated with the claims file in 1999.)  
When the veteran did not respond, the RO directed JSRRC to 
issue a formal finding of a lack of information required to 
corroborate the veteran's claimed stressors.  Such a finding 
was issued in January 2008.  

Despite the formal finding of a lack of information required 
to corroborate the veteran's stressors, in this case, the 
Board finds that the record contains sufficient information 
for VA to pursue further verification efforts.  Specifically, 
service personnel records reflect the veteran was assigned to 
the 25th Infantry Division, Division Combat Assistance Team 
(DCAT) 99, Third Regional Assistance Command (TRAC), APO 
96309 during his period of service in Vietnam.  Although his 
occupational specialty was a medical corpsman, it appears he 
served as a security guard while in Vietnam.  With this 
information, further efforts to verify the veteran's reported 
stressors should be accomplished. 

Further, with regard to the veteran's alleged stressors, the 
record reflects that the veteran's primary stressor was 
witnessing a fellow corpsman, by the name of "Waldent" or 
"Waldon" die after stepping on a mine in Cambodia.  The 
June 2007 RO request to JSRRC reports this event as occurring 
on "11/01/1970" and "03/01/1971."  However, at his October 
1992 Travel Board hearing, the veteran stated that the 
incident happened between March and April 1970.  On remand, 
the RO should attempt to verify this claimed stressor using 
the timeframe specified by the veteran.  

Lastly, in addition to the mine incident, the veteran has 
consistently asserted other stressors, including being sent 
to look for stray children and finding them dead, and having 
fellow soldiers die in his arms while providing medical 
assistance.  To date, it does not appear that an attempt to 
verify these stressors has been made.  This should also be 
done on remand.




Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the JSRRC, or 
other appropriate entity, and request 
them to specifically ascertain whether 
the veteran's unit, the 25th Infantry 
Division, Division Combat Assistance 
Team (DCAT) 99, Third Regional 
Assistance Command (TRAC), APO 96309, 
has records that would document whether 
the veteran would have been in a 
position to witness dead children, or 
provide medical assistance to wounded 
and dying soldiers, or whether a 
member, by the name of "Waldent" or 
"Waldon," was killed or injured after 
stepping on a mine between March and 
April 1970.  The veteran's service 
personnel records should be provided 
along with that request.  All 
correspondence should be fully 
documented in the claims file.

2.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




